Title: To James Madison from William Charles Coles Claiborne, 5 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State.
N. O. December 5th 1806.

If General Wilkinson is not greatly deceived, the safety of this Territory is seriously menaced.  You may however be assured, that every exertion will be made to repel the advancing Foe.  From the firmness and Bravery of the Army and Navy on this station, much may be expected; But as regards the support which the militia may render, I cannot hazard an opinion; It will be best determined in the hour of Peril.  I have heretofore persuaded myself that a majority of the People were well disposed, and would rally at the call of Government; but of this I am not certain.  On the contrary, I have had so many proofs of the influence of unprincipled men, and the prudence of wicked political principles, that I know not in what portion of the Militia to confide, I cannot however, but cherish a hope, that the Battalion of Orleans Volunteers will in any event be faithful to the United States, and I know that in the Counties West of the Mississippi there are many native Americans, who would die for their Country.  General Wilkinson tells me, that he had heretofore received hints of a Mexico expedition, and from the Characters whom it seems are the Leaders of the present plot; but had attached no consequence to their conversation, under an impression, that unless sanctioned by the Government, no men of reputation and talents could seriously contemplate an object of the kind.  General Wilkinson will doubtless become extremely obnoxious to the associates; but his fidelity to his Country, will be justly appreciated by the good and virtuous.
In a former Letter, I mentioned my suspicions of Mr. Clark, and the causes which excited them; but upon further enquiry, I find nothing to justify an opinion, that he is a Party in the existing conspiracy; I have therefore to request, that the Letter in which his name was introduced, may be considered as confidential.  In a late conversation with Doctor Watkins, he informs me, that since the Election of Mr. Clark to Congress, he has heard him deliver some patriotic sentiments, and his former opinions the Doctor seems now to attribute, more to the impulse of some momentary passion, than to delibreate reflection.  It is due to Justice to acquaint you of these particulars, and Justice I will render to every Man, even my greatest Enemy.
I have received no official letters from Washington since July last; I fear they are intercepted, and this is one reason, why I have on the present occasion, forwarded my dispatches by express.  May I ask the favour of you, to write me occasionally, when your leisure may permit private and inofficially.  I alone correspond with the heads of Departments, and they write me so seldom, that very little information of the state of things, with out my own Territory reaches me.  As for the Gazettes, I seldom read them, for the abuse of the Government, I have the honor to serve, (and may add with sincerity abuse of myself too) is so unpleasant, that I have little relish for news paper reading.
The Territorial assembly will be in session, the second day of next month; the formation of a Civil Code will engage much of their attention, and I trust I shall be enabled to maintain a better understanding than heretofore, with the two houses; But this object desirable as it is, will never be effected by a Sacrifice of my Judgment.  The negativing power was given to be exercised, when the occasion required, and of that occasion I must be the Judge; I think however that the approaching will be more agreeable, as well as useful, than the last session.
My friend Mr. Graham has not yet arrived.  I am Sir, Your faithful friend,

Signed Wm. C. C. Claiborne

